                               Case 20-15318             Doc 1-1 Filed 08/07/20 Entered 08/07/20 15:08:43                                           Desc
                                                               Signature Pages Page 1 of 8

Fi in this information to identify yo r ase

Unite States Bankru t              urt   rt e

                       S                  S

  ase nu       er (i   k                                                             a ter         u are i in un er
                                                                                          a ter
                                                                                          a ter
                                                                                          a ter

                                                                                          a ter                                                 e k i t is is an
                                                                                                                                              a en e i in




        i ia               r
  o ntary etition for ndi id a s Fi in for an r                                                                            t y
 he an r t y forms se yo and De o       to refer to a de tor fi in a one married o   e may fi e a an r t y ase to ether   a ed a o
    e and in oint ases these forms se yo to as for information from oth de tors For e am e if a form as s      o yo o n a ar the ans er
  o d e ye if either de tor o ns a ar  hen information is needed a o t the s o ses se arate y the form ses De o    and De o   to
distin ish et een them n oint ases one of the s o ses m st re ort information as De o      and the other as De o    he same erson m st e
De o    in a of the forms

 e as om ete and a     rate as ossi e f t o married eo e are fi in to ether oth are e a y res onsi e for s     yin orre t information f
more s a e is needed atta h a se arate sheet to this form n the to of any additiona a es rite yo r name and ase n m er if no n     ns er
e ery estion

  art          i n eo

For yo                                     a e e a ine t is etiti n an        e are un er ena t            er ur t at t e in r ati n r         i e is true an        rre t

                                             a e    sen t i e un er a ter     a a are t at    a r               ee i e i i e un er             a ter              r     tit e
                                         Unite States    e un erstan t e re ie a ai a e un er ea                a ter an       se t           r ee un er          a ter

                                          n att rne re resents e an  i n t a r a ree t                   a s e ne           is n t an att rne t      e      e i     ut t is
                                           u ent    a e taine an rea t e n ti e re uire                    US

                                          re uest re ie in a      r an e it t e   a ter    tit e      Unite States         e s e i ie in t is etiti n

                                          un erstan   akin a a se state ent        n ea in         r ert    r tainin    ne          r r ert        rau in    nne ti n it a
                                          ankru t   ase an resu t in ines u t                       r i ris n ent r u t             ears r     t      US
                                              an

                                          ashi a           e man                                           Si nature        e t r
                                         Si nature        e t r

                                           e ute     n            st                                          e ute    n




  i ia     r                                             o ntary etition for ndi id a s Fi in for an r          t y                                                           a e
                                  Case 20-15318                  Doc 1-1 Filed 08/07/20 Entered 08/07/20 15:08:43                                                   Desc
                                                                       Signature Pages Page 2 of 8




Fi in this information to identify yo r ase

  e t r                                 ashi a             e man
                                       irst   a e                          i   e   a e                       ast a e

  e t r
 S    use i     i in                   irst   a e                          i   e   a e                       ast a e

Unite States Bankru t                               urt   rt e                           S                     S

  ase nu                 er
 i kn       n                                                                                                                                                    e k i t is is an
                                                                                                                                                               a en e i in



        i ia                  r                 e
     e aration                                       o t an ndi id a                                e tor s                    hed es
f t o married eo e are fi in to ether                              oth are e        a y res onsi e for s             yin   orre t information

 o m st fi e this form hene er yo fi e an r t y s hed es or amended s hed es a in a fa se statement on ea in    ro erty or
o tainin money or ro erty y fra d in onne tion ith a an r t y ase an res t in fines to          or im risonment for    to
years or oth                            and



                              i n eo


            id yo             ay or a ree to ay someone              ho is               an attorney to he     yo fi o t an r          t y forms



                         es        a e         ers n                                                                                      tta          k       ii                   i
                                                                                                                                                   i       i           i ia    r


          nder ena ty of er ry de are that ha e read the s mmary and s hed es fi ed                                              ith this de aration and
        that they are tr e and orre t


                    ashi a                    e man                                                            Si nature       e t r
                Si nature                 e t r

                    ate                  st                                                                        ate




     i ia       r                  e                                   e aration             o t an ndi id a         e tor s   hed es
S t are             ri    t                   Best ase           est ase                                                                                                Best ase Bankru t
                                 Case 20-15318                       Doc 1-1 Filed 08/07/20 Entered 08/07/20 15:08:43                                                            Desc
                                                                           Signature Pages Page 3 of 8



Fi in this information to identify yo r ase

  e t r                                   ashi a              e man
                                         irst   a e                                i   e   a e                         ast a e

  e t r
 S     use i        i in                 irst   a e                                i   e   a e                         ast a e

Unite States Bankru t                                 urt   rt e                                 S                           S

  ase nu                   er
 i kn       n                                                                                                                                                                     e k i t is is an
                                                                                                                                                                                a en e i in



        i ia                         r
  tatement of Finan ia                                              ffairs for ndi id a s Fi in for an r                                                       t y
  e as om ete and a   rate as ossi e f t o married eo e are fi in to ether oth are e a y res onsi e for s        yin orre t
information f more s a e is needed atta h a se arate sheet to this form n the to of any additiona a es rite yo r name and ase
n m er if no n     ns er e ery estion

  art                      i n eo

 ha e read the ans ers on this    e e o                     and any atta hments and de are nder ena ty of er ry that the ans ers
are tr e and orre t   nderstand that ma in a fa se statement on ea in      ro erty or o tainin money or ro erty y fra d in onne tion
  ith a an r t y ase an res t in fines    to           or im risonment for    to    years or oth
                            and


     ashi a                      e man                                                                i nat re of e tor
  i nat re of e tor

  ate                           st                                                                    ate

 id yo atta h additiona                           a es to o                 e e            o                         o                         o                 y      ffi ia Form


        es

 id yo              ay or a ree to ay someone                       ho is not an attorney to he                  yo fi o t an r            t y forms


        es          a e              ers n                  tta    t e        k                  ii                      i             i             i               i ia   r




     i ia       r                                                          tatement of Finan ia             ffairs for ndi id a s Fi in for   an r       t y                                          a e

S t are               ri    t                   Best ase                 est ase                                                                                                         Best ase Bankru t
                               Case 20-15318                      Doc 1-1 Filed 08/07/20 Entered 08/07/20 15:08:43                                               Desc
                                                                        Signature Pages Page 4 of 8

  i in t is in r ati n t i enti                          ur ase                                                                   e k as ire te in ines         an

  e t r                          ashi a                 e man                                                                         r in t t e a u ati ns re uire                 t is
                                                                                                                                 State ent
  e t r                                                                                                                                   is sa e in           e is n t eter ine un er
 S    use i i in
                                                                                                                                            US
Unite States Bankru t                             urt    rt e           rt ern istri t         in is                                     is sa e in            e is eter ine un er
                                                                                                                                        US
  ase nu                 er
 i kn       n
                                                                                                                                           e           it ent eri      is      ears

                                                                                                                                           e           it ent eri      is      ears

                                                                                                                                       e k i t is is an a en e         i in

  i ia  r
 ha ter      tatement of o r rrent onth y n ome
and a     ation of ommitment eriod
  art                         i n eo
        B si nin                 ere un er ena t                er ur         e are t at t e in r ati n n t is state ent an in an atta          ents is true an        rre t


                ashi a                 e man
            Si nature                 e t r
            ate                  st

                u             e ke     a                 i   ut r i e         r
                u             e ke            i   ut     r               an       i e it it t is    r      n ine    t at   r        ur urrent     nt      in     e r          ine     a     e




     i ia       r                             ha ter         tatement of o r                rrent       onth y n ome and a     ation of ommitment eriod                                   a e
S t are             ri    t                Best ase                est ase                                                                                              Best ase Bankru t
                           Case 20-15318                   Doc 1-1 Filed 08/07/20 Entered 08/07/20 15:08:43                                  Desc
                                                                 Signature Pages Page 5 of 8

  i in t is in r ati n t i enti                          ur ase

  e t r                         ashi a           e man

  e t r
 S use i i in

Unite States Bankru t                      urt    rt e       rt ern istri t      in is

  ase nu             er
 i kn n                                                                                                                    e k i t is is an a en e      i in

 ffi ia Form
  ha ter                            a            ation of o r                  is osa e n ome


  art                     i n eo



           B si nin              ere un er ena t           er ur       u e are t at t e in r ati n n t is state ent an in an atta   ents is true an    rre t




                ashi a               e man
            Si nature              e t r
     ate                   st




   i ia     r                                                         ha ter    a    ation of o r is osa e n ome                                               a e
S t are         ri    t              Best ase               est ase                                                                               Best ase Bankru t
       Case 20-15318                 Doc 1-1 Filed 08/07/20 Entered 08/07/20 15:08:43                       Desc
                                           Signature Pages Page 6 of 8




                                       UNITE STATES BANKRUPTCY C URT
                                        N RT ERN ISTRICT    I IN IS

                         RI    TS AN RESP NSIBI ITIES A REE ENT BET EEN
                              C APTER    EBT RS AN T EIR ATT RNEYS

 C         A                  R              A             U                                  S
                                                     S              P
Date                st

Signed

  ashi a            e man                                            a id     t er
                                                                    Attorne   or t e De tor


De tor

Do not ign t i agree ent i t e a o nt are                      an




                                                                                          B




S t are    ri   t                 Best ase       est ase                                          Best   ase Bankru t
                        Case 20-15318              Doc 1-1 Filed 08/07/20 Entered 08/07/20 15:08:43                      Desc
                                                         Signature Pages Page 7 of 8
  i in t i in or ation to identi            o r ae
 De tor               ashi a                 e man
                            ir t a e            idd e a e          at a e
 De tor
 S o e i i ing              ir t a e            idd e a e          at a e
  nited State an r          t      o rt or t e                                 F                                e i t i i an a ended an and
                                                                                                             i t e o t e e tion o t e an t at
    a en       er                                                                                             a e een anged

      no n


      i ia         or
C                       P
    art        S

         S                                   A
  t e De t        n t a e an att ne t e De t                 t ign e    t e        i e t e De t    ignat e a e   ti na   e att ne           De t
i an       t ign e

           ashi a       e man                                                 Signat re o De tor
          Signat re o De tor

             e ted on              st                                              e ted on

                                                                       Date              st
            a id      t er
          Signat re o Attorne       or De tor

B                                                                                      A
                                        C
                   P




A          D       D                                                   a ter           an                                           age
So t are o rig t                et ae            et ae o                                                                 e t a e an r   t
                    Case 20-15318   Doc 1-1 Filed 08/07/20 Entered 08/07/20 15:08:43                        Desc
                                          Signature Pages Page 8 of 8




                                              U         S         B                C
                                                    N                         I
  n re         ashi a    e man                                                                  ae o
                                                                  De tor                         a ter




                                      ERI ICATI N                  CRE IT R              ATRI

                                                                                  er o    reditor



            e a o e na ed De tor              ere   eri ie t at t e i t o         reditor i tr e and orre t to t e e t o
          o r no edge




Date                st
                                                         ashi a       e man
                                                        Signat re o De tor




S t are   ri    t        Best ase   est ase                                                                       Best ase Bankru t
